               Case 1:19-cv-01094-ER Document 28 Filed 03/20/19 Page 1 of 3
                                   I h a v e di s c u s s e d t h e p arti e s'
                                   s u b mi s si o n s wit h J u d g e K a pl a n,
                                   i n cl u di n g U M G' s s u b mi s si o n, a n d
                                   w e a gr e e wit h U M G t h at t h e c a s e s
                                   ar e n ot r el at e d.
                                                                                                                                               G a bri ell e L e vi n
                                                                                                                                               Dir e ct: + 1 2 1 2. 3 5 1. 3 9 0 1
M ar c h 1 8, 2 0 1 9                                                                                                                          F a x: + 1 2 1 2. 3 5 1. 5 3 0 1
                                                                                                                                               G L e vi n @ gi b s o n d u n n. c o m

                                                                                                                                               Cli e nt: 1 4 3 1 3- 0 0 0 9 4
VI A E C F
                                                                              3/ 2 0/ 2 0 1 9
T h e H o n or a bl e E d g ar d o R a m os
U nit e d St at es Distri ct J u d g e,
     S o ut h er n Distri ct of N e w Y or k
T h ur g o o d M ars h all U. S. C o urt h o us e
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7

R e:         J o h a ns e n et al. v. S o n y M usi c E nt ert ai n m e nt I n c., et al. ,
             C as e N o. 1: 1 9- c v- 0 1 0 9 4- E R

D e ar J u d g e R a m os:

W e r e pr es e nt D ef e n d a nt S o n y M usi c E nt ert ai n m e nt ( “ S M E ”) i n t h e a b o v e-r ef er e n c e d c as e
( h er ei n aft er, “J o h a ns e n ”). 1

P urs u a nt t o L o c al R ul e 1. 6 a n d R ul e 1 3 of t h e R ul es f or t h e S o u t h er n Distri ct’s Di visi o n of
B usi n ess A m o n g Distri ct J u d g es ( “ R ul e 1 3 ”), w e writ e t o n otif y t h e C o urt t h at t h e J o h a ns e n
c as e is r el at e d t o a pr e vi o usl y -fil e d a cti o n p e n di n g i n t his Distri ct b ef or e J u d g e L e wis A.
K a pl a n, c a pti o n e d W ait e et al. v. U M G R e c or di n gs, I n c. et al. , C as e N o. 1: 1 9- c v- 0 1 0 9 1- L A K
( “W ait e ”). 2 T h e J o h a ns e n a n d t h e W ait e c as es ar e b ot h p ut ati v e cl ass a cti o ns t h at w er e fil e d
o n t h e s a m e d a y b y t h e s a m e l a w fi r ms ass erti n g virt u all y i d e nti c al cl ai ms c o n c er ni n g t h e
v ali dit y of i n di vi d u al n oti c es p ur p orti n g t o t er mi n at e diff er e n t r e c or di n g artists’ gr a nts of
c o p yri g ht o w n ers hi p t o S M E ( J o h a ns e n ) a n d U M G (W ait e ). B ot h c as es g e n er all y c o n c er n
t h e v ali dit y of c o p yri g ht t er mi nati o n n oti c es s er v e d b y r e c or di n g artists o n r e c or d e d m usi c
c o m p a ni es S M E (i n t h e c as e of J o h a ns e n) a n d U M G (i n t h e c as e of W ait e ). B e c a us e t h e
J o h a ns e n a n d W ait e c as es m e et t his C o urt’s st a n d ar ds f or r el at e d n ess, a n d b e c a us e t h e W ait e
c as e w as fil e d first a n d h as t h e l o w er d o c k et n u m b er, S M E r es p ectf ull y r e q u ests t h at t h e
J o h a ns e n c as e b e tr a nsf err e d t o J u d g e K a pl a n.

R ul e 1 3 pr o vi d es t h at a ci vil c as e “ will b e d e e m e d r el at e d t o on e or m or e ci vil c as es . . .
w h e n t h e i nt er ests of j usti c e a n d effi ci e n c y will b e s er v e d. ” R ul e 1 3( a)( 1). T h e R ul e f urt h er
pr o vi d es, i n r el e v a nt p art:

             I n d et er mi ni n g r el at e d n ess, a j u d g e will c o nsi d er w h et h er ( A) th e a cti o ns
             c o n c er n t h e s a m e or s u bst a nti all y si mil ar p arti es, pr o p ert y, tr a ns a cti o ns, or

  1
        S M E w a s i n c orr e ctl y s u e d as S o n y M usi c E nt ert ai n m e nt I n c.
  2
        T h e c o m pl ai nt fil e d i n t h e J o h a ns e n c as e is att a c h e d h er et o as E x hi bit A. T h e c o m pl ai nt fil e d i n t h e W ait e
       c as e is att a c h e d h er et o as E x hi bit B.
              Case 1:19-cv-01094-ER Document 28 Filed 03/20/19 Page 2 of 3



T h e H o n or a bl e E d g ar d o R a m os
M ar c h 1 8, 2 0 1 9
Pa ge 2



            e v e nts; ( B) t h er e is s u bst a nti al f a ct u al o v erl a p; ( C) t h e p arties c o ul d b e
            s u bj e ct e d t o c o nfli cti n g or d ers; an d ( D) w h et h er a bs e nt a d et er mi n ati o n of
            r el at e d n ess t h er e w o ul d b e a su bst a nti al d u pli c ati o n of eff ort a n d e x p e ns e,
            d el a y, or u n d u e b ur d e n o n t h e C o ur t, p arti es, or wit n ess es.

If t h e assi g n e d j u d g e “ b eli e v es t h at t h e c as e is r el at e d u n d er p ar a gr a p h ( a) [ of R ul e 1 3] . . . h e
or s h e s h all r ef er t h e q u esti o n t o t h e j u d g e h a vi n g t h e c as e wi t h t h e l o w est d o c k et n u m b er. ”
R ul e 1 3( b)( 3). T h e W ait e c as e w as fil e d first, a n d t h us h as a l o w er d o c k et n u m b er ( 1: 1 9 - c v-
0 1 0 9 1) t h a n t h e J o h a ns e n c as e ( 1: 1 9- c v- 0 1 0 9 4).

R el ati n g t h e J o h a ns e n a n d t h e W ait e c as es will pr o m ot e t h e i n t er ests of j usti c e a n d
effi ci e n c y. First, t h e pr o p os e d cl ass d efi niti o ns ar e n e arl y i d e nti c al: t h e pl ai ntiffs i n b ot h
c as es p ur p ort t o r e pr es e nt a p ut a ti v e cl ass of “[ a]ll r e c or di n g artists . . . w h o h a v e s er v e d
N oti c es of T er mi n ati o n . . . wit h a n eff e cti v e t er mi n ati o n d at e of J a n u ar y 1, 2 0 1 3 or l at er ” o n
S M E or U M G. E x. A ¶ 1 6; E x. B ¶ 1 5. 3 T h e r e m ai ni n g c or e all eg ati o ns of t h e c o m pl ai nts
ar e als o n e arl y i d e nti c al.

S e c o n d, t h er e a p p e ars t o b e o v erl a p i n t h e p ot e nti al m e m b ers hi p of t h e t w o p ut ati v e cl ass es.
R ul e 1 3( a)( 1)( A), ( B). B e c a us e r e c or di n g artists n ot i nfr e q u e n tl y c h a n g e r e c or d l a b els o v er
t h e c o urs e of t h eir c ar e ers, s o me of t h e “r e c or di n g artists . . . w h o h a v e s er v e d N oti c es of
T er mi n ati o n ” o n S M E h a v e als o s er v e d N oti c es of T er mi n ati o n o n U M G. F or e x a m pl e, J o h n
L y o n, pr of essi o n all y k n o w n as “ S o ut hsi d e J o h n n y, ” is a n a m e d pl ai ntiff i n t h e J o h a ns e n
c as e. L y o n h as als o s er v e d a t er mi n ati o n n oti c e o n U M G, a n d is t h us a p ut ati v e cl ass
m e m b er i n t h e W ait e c as e. S e e E x. C, J o h n L y o n p. k. a S o ut hsi d e J o h n n y C o p yri g ht
R e gistr ati o n. S M E h as als o i d e n tifi e d ot h er artists w h o h a v e s er v e d t er mi n ati o n n oti c es o n
b ot h S M E a n d U M G, a n d ar e t h er ef o r e p ot e nti al p ut ati v e cl ass m em b ers i n b ot h c as es.

T hir d, if t h e c as es ar e n ot r el at e d, t h er e is a v er y r e al p ossi bilit y t h at “t h e p arti es c o ul d b e
s u bj e ct e d t o c o nfli cti n g or d ers. ” R ul e 1 3( a)( 1)( C). As n ot e d a b o v e, b ot h c as es c o n c er n t h e
v ali dit y a n d eff e ct of u ni q u e i n di vi d u al t er mi n ati o n n oti c es, i n cl u di n g, i n s o m e i nst a n c es,
n oti c es s er v e d b y t h e s a m e i n di vi d u al a n d t hr o u g h t h e s a m e c o u n s el o n S M E a n d U M G.
A c c or di n gl y, f aili n g t o r el at e t h e J o h a ns e n a n d W ait e c as es c o ul d s u bj e ct b ot h p ut ati v e
pl ai ntiff cl ass es a n d d ef e n d a nt s t o c o nfli cti n g r uli n gs r e g ar di n g t h eir ri g hts t o c o p yri g ht e d
w or ks. E q u all y i m p ort a ntl y, b ot h J o h a ns e n a n d W ait e s e e k t h e c ertifi c ati on of a cl ass u n d er
R ul e 2 3 a n d r el y o n n e arl y i d e nti c al all e g ati o ns as t o w h y t h e r e q uir e m e nts of R ul e 2 3 ar e
all e g e dl y s atisfi e d. S M E c o nt e n ds t h at cl ass c ertifi c ati o n is i n a p pr o pri at e for a m yri a d of
r e as o ns, i n cl u di n g t h at t h er e is s u bst a nti al f a ct u al v ari ati o n a m o n g t h e cir c u mst a n c es of t h e
n a m e d pl ai ntiffs a n d t h e p ut ati v e cl ass m e m b ers, w h o n e g oti at e d a n d si g n e d t h eir o w n

  3
        U n d er S e cti o n 2 0 3 of t h e C o p yri g ht A ct of 1 9 7 6, t h e a ut h or of a c o p yri g ht e d w or k m a y t er mi n at e a gr a nt of
      c o p yri g ht o w n ers hi p aft er a p eri o d of 3 5 y e ars b y s er vi n g n oti c e o n t h e gr a nt e e. 1 7 U. S. C. § 2 0 3.
             Case 1:19-cv-01094-ER Document 28 Filed 03/20/19 Page 3 of 3



T h e H o n or a bl e E d g ar d o R a m os
M ar c h 1 8, 2 0 1 9
Pa ge 3



u ni q u e r e c or di n g c o ntr a cts wit h diff eri n g c o u nt er p arti es, p erf o r m e d i n diff er e nt r ol es o n
diff er e nt r e c or di n gs wit h diff er e nt c oll a b or at ors u n d er u ni q u e cir c u mst a n c es, a n d s e nt t h eir
o w n u ni q u e t er mi n ati o n n oti c es t o t h e d ef e n d a nt r e c or di n g c o m p an y. B ut b e c a us e t h e cl ass
all e g ati o ns i n t h e J o h a ns e n a n d t h e W ait e c as es ar e virt u all y i d e nti c al, t h e t hr es h ol d q u esti o n
of cl ass tr e at m e nt is o n e t h at s h o ul d b e h e ar d b y t h e s a m e j u d ge.

F o urt h a n d fi n all y, “ a bs e nt a d et e r mi n ati o n of r el at e d n ess[,] th er e w o ul d b e a s u bst a nti al
d u pli c ati o n of eff ort a n d e x p e ns e, d el a y, or u n d u e b ur d e n o n t h e C o urt, p arti es, or
wit n ess es. ” R ul e 1 3( a)( 1)( D ). As alr e a d y n ot e d, t h e J o h a ns e n a n d W ait e c as es i n v ol v e
o v erl a p pi n g iss u es c o n c er ni n g c o p yri g ht l a w a n d cl ass c ertifi c a ti o n. A n d gi v e n t h e
o v erl a p pi n g n at ur e of t h e t w o p ut a ti v e cl ass es, if t h e c as es are n ot r el at e d, t w o j u d g es will b e
r e q uir e d t o d e ci d e iss u es t h at will aff e ct t h e ri g hts of s o m e o f t h e s a m e p arti es. Tr e ati n g
t h es e t w o c as es as r el at e d will t h us r es ult i n s u bst a nti al effici e n ci es, a n d r e d u c e t h e b ur d e ns
o n t h e C o urt.

I n s u m, r el ati n g t h e J o h a ns e n a n d W ait e c as es will c o ns er v e j u di ci al r es o ur c es, e n h a n c e t h e
c o n v e ni e n c e of t h e p arti es a n d p ot e nti al wit n ess es, a n d a v oi d u n n e c ess ar y d u pli c ati o n of
j u di ci al eff ort a n d t h e ris k of in c o nsist e nt r es ults. S M E t h er ef or e r es p e ctf ull y r e q u ests t h at
t h e J o h a ns e n c as e b e r el at e d t o t h e W ait e c as e a n d tr a nsf err e d t o J u d g e K a pl a n. C o u ns el f or
S M E r e a c h e d o ut t o pl ai ntiffs’ c o u ns el t o i nf or m t h e m of S M E’s i nt e nt t o m a k e t his r e q u est,
a n d pl ai ntiffs’ c o u ns el st at e d t h a t t h e y w er e e v al u ati n g t h e p ossi bl e r el at e d n ess of t h e c as es.

T h a n k y o u f or y o ur c o nsi d er ati o n.

R es p e ctf ull y,

/s/ G a bri ell e L e vi n

G a bri ell e L e vi n

G F L/ mf m


c c: All c o u ns el of r e c or d ( vi a E C F)
